DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 8, filed 6/28/22, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 8-9, filed 6/28/22, with respect to the 112b rejections of Claims 10-12 have been fully considered and are persuasive.  The 112b rejections of Claims 10-12 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case Claim 1 states “the identification portion is not a radio frequency (RF) tag.” The specification makes no reference to the existence or lack of existence of a radio frequency tag, therefore this is considered new matter.
Claims 2-18 are rejected to as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al (US 2006/0288948) in view of Soguo et al. (US 2015/0075439).
Regarding Claim 1, Ikegami discloses an animal litter box (pet litter box 100) having a front-back direction, a left-right direction, and an up-down direction that are orthogonal to each other (Figure 1A), the animal litter box comprising: a tray housing (not labeled, Figure 1B) including a urine passage portion (bottom part 102) and an insertion opening (Figure 1B), the urine passage portion having a plurality of holes (plurality of holes 103) through which urine pass downward, the insertion opening that is formed in a front surface of the tray housing (Figure 1B); and a tray (tray 11) including an absorbent-body placement surface on which an absorbent body (liquid absorbing sheet 14) for absorbing urine that has passed through the holes is placed (Figure 1B), the tray being housed in the tray housing from the insertion opening in such a way that the tray is capable of being pulled out forward (Figure 1B), the tray being capable of being housed in the tray housing with an orientation of the tray in the front-back direction reversed (“the liquid-absorbing sheet tray is removable and detachable from the front of the litter box main body, and is reversible in the front-back direction.” Paragraph [0015]).
Ikegami fails to disclose the litter box wherein the tray includes an identification portion in a part of the tray other than the absorbent- body placement surface, the identification portion being for identifying one side and an other side in the front- back direction, and the identification portion is not a radio frequency (RF) tag.
However, Soguo teaches the litter box wherein the tray includes an identification portion (handle on front side, notch on rear side) in a part of the tray other than the absorbent-body placement surface (Figure 2), the identification portion being for identifying one side and an other side in the front-back direction (since the front and back sides are different- the handle and the notch allow the user to identify each side, making them identification portions), and the identification portion is not a radio frequency (RF) tag (handle and notch; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal tray of Ikegami with the tray with an identification portion as taught by Soguo, in order to ensure the user replaces the tray in the correct direction.
Regarding Claim 15 Ikegami and Soguo teach the animal litter box according to claim 1. Ikegami further teaches the animal litter box, wherein the identification portion is either one of a protruding portion or a recessed portion (protrusion 116), and the identification portion is formed on or in a lower surface of the tray (Figure 5F).
Claims 2, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Soguo as applied to claim 1 above, and further in view of Takagi et al. (US 2017/0367294).
Regarding Claim 2 Ikegami and Soguo teach the animal litter box according to claim 1.
Ikegami fails to disclose the tray, wherein the identification portion is disposed at a position that is not visible from outside in a state where the tray is housed in the tray housing.
However, Takagi teaches the tray, wherein the identification portion (engaging part 130fp) is disposed at a position that is not visible from outside in a state where the tray is housed in the tray housing (Figures 1A and 1B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion not visible as taught by Takagi, in order to improve the aesthetic appearance of the litter box, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding Claim 9 Ikegami and Soguo teach the animal litter box according to claim 1.
Ikegami fails to disclose the animal litter box, wherein an overhead portion that is directly above the insertion opening of the tray housing is recessed backward, and the identification portion passes below the overhead portion when the tray is being pulled out.
However, Takagi teaches the animal litter box, wherein an overhead portion (concave face 20fk) that is directly above the insertion opening of the tray housing is recessed backward (Figure 2), and the identification portion passes below the overhead portion when the tray is being pulled out (“the lower container 20 has formed a concave face 20fk concaved rearward adjacent above the insert hole 20fh.” Paragraph [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the insertion opening of Ikegami with the overhead portion of Takagi, in order to create a clearance where the user’s hand can easily grasp the tray for removal.
Regarding Claim 10 Ikegami and Soguo teach the animal litter box according to claim 9.
Ikegami fails to disclose the animal litter box, wherein an external shape of the overhead portion when seen from front corresponds to and has a size different from an external shape of the identification portion.
However, Takagi teaches the animal litter box, wherein an external shape of the overhead portion when seen from front corresponds to and has a size different from an external shape of the identification portion (30fk corresponds in shape to 20fk; Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box of Ikegami with the external shape of the overhead portion corresponding to the external shape of the identification portion as taught by Takagi, in order to improve the aesthetic appearance of the litter box, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding Claim 11 Ikegami and Soguo teach the animal litter box according to claim 1.
Ikegami fails to disclose the animal litter box, wherein the tray further includes a first identification portion on the one side in the front-back direction and a second identification portion on the other side in the front-back direction, the second identification portion being different from the first identification portion, the tray housing includes a housing-side identification portion on the front surface, and the housing-side identification portion has a shape corresponding to a shape of one of the first identification portion and the second identification portion.
However, Soguo teaches the animal litter box, wherein the tray (litter container 11) further includes a first identification portion on the one side (handle on front side) in the front-back direction and a second identification portion on the other side (notch on rear side; shown below in edited Figure 2) in the front-back direction, the second identification (notch) portion being different from the first identification portion (handle).

    PNG
    media_image1.png
    139
    264
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray if Ikegami with two different identification portions of Soguo, in order for the user to quickly determine the correct orientation of the tray, no matter which direction it is facing.
Additionally, Takagi teaches the tray housing includes a housing-side identification portion on the front surface (concave face 20fk), and the housing-side identification portion has a shape corresponding to a shape of one of the first identification portion (recessed part 30fk) and the second identification portion (30fk is similar in shape to 20fk; Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal litter box of Ikegami with the housing side identification portion of Takagi, in order for the user to easily determine which direction the tray needs to be replaced from, and to make the identification portions similar in shape as taught by Takagi, in order increase the aesthetic appearance of the litter box, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding Claim 12 Ikegami, Soguo, and Takagi teach the animal litter box according to claim 11.
Ikegami fails to disclose the animal litter box, wherein the shape of the first identification portion has a shape that represents a part of an upper body of an animal, the shape of the second identification portion represents a part of a lower body of the animal, and the housing-side identification portion represents either the part of the upper body or the part of the lower body.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shapes of the identification portions, in order to increase the aesthetic appearance of the litter box, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claims 3, 4, 5, 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Soguo as applied to claim 1 above, and further in view of ITO et al. (2017/0027110).
Regarding Claim 3 Ikegami and Soguo teach the animal litter box according to claim 1.
Ikegami fails to disclose the tray, wherein the identification portion is disposed on an upper surface of the tray.
However, Ito teaches the tray, wherein the identification portion (identification portion 82) is disposed on an upper surface of the tray (Figure 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion on the top side as taught by Ito, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding Claim 4 Ikegami, Soguo, and Ito teach the animal litter box according to claim 3.
Ikegami fails to disclose the tray, wherein the identification portion is disposed within an area of the tray in the left-right direction, the area corresponding to a width of the urine passage portion in the left-right direction.
However, Ito teaches they tray, wherein the identification portion (82) is disposed within an area of the tray in the left-right direction, the area corresponding to a width of the urine passage portion in the left-right direction (Figure 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion on the width portion as taught by Ito, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding Claim 5 Ikegami and Soguo teach the animal litter box according to claim 1. Ikegami further discloses the animal litter box, wherein the tray has end regions on both sides in the front-back direction between which the absorbent-body placement surface is interposed (front wall 111a and backwall 111b; Figure 1B).
Ikegami fails to disclose each of the end regions including a handle, and the identification portion is disposed in each of the end regions.
However, Ito teaches each of the end regions including a handle (handle parts 12), and the identification portion is disposed in each of the end regions (identification portion 13 being one ID portion, and the lack of an identification portion on the other side being the second ID portion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion in each end region as taught by Ito, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70, and to have provided the tray of Ikegami with the handles of Ito, in order to make it easy for the user to remove and return the tray to the litter box.
Regarding Claim 7 Ikegami, Soguo, and Ito teach the animal litter box according to claim 5.
Ikegami fails to disclose the tray, wherein the identification portion is a protruding portion, and a protruding height of the identification portion is smaller than or equal to a height of the handle.
However, Ito teaches the tray, wherein the identification portion is a protruding portion (identification portion tag 13), and a protruding height of the identification portion is smaller than or equal to a height of the handle (handle 12; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the identification portion of modified Ikegami with the protruding identification portion of Ito, in order for a variety of users, such as those with vision difficulties to quickly determine the correct orientation of the tray.
Regarding Claim 17 Ikegami and Soguo teach the animal litter box according to claim 1. 
Ikegami fails to disclose the tray, wherein the identification portion is disposed at a position that is visible from outside in a state where the tray is housed in the tray housing.
However, Ito teaches the tray, wherein the identification portion (identification portion 13) is disposed at a position that is visible from outside in a state where the tray is housed in the tray housing (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion in a visible location as taught by Ito, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ikegami as applied to claim 5 above, and further in view of Chevigny et al. (WO 2017/008168).
Regarding Claim 6 Ikegami, Soguo, and Ito teach the animal litter box according to claim 5.
Ikegami fails to disclose the animal litter box according to Claim 5, wherein the identification portion is disposed between the handle and the absorbent-body placement surface.
However, Chevigny teaches the animal litter box, wherein the identification portion (thin side vs wide side as shown circled in the edited Figure 14c below) is disposed between the handle and the absorbent-body placement surface (Figure 14c).

    PNG
    media_image2.png
    359
    574
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion located between the handle and absorbent layer as taught by Chevigny, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Soguo as applied to claim 1 above, and further in view of Carroll et al. (WO 2016/164868).
Regarding Claim 13 Ikegami and Soguo teach the animal litter box according to claim 1. Ikegami further discloses the animal litter box, wherein the animal litter box comprises an access opening (opening 121) for an animal, in the front surface above the urine passage portion (Figure 1A).
Ikegami fails to teach the animal litter box, wherein the access opening is disposed so as to be displaced toward one side in the left-right direction relative to a left-right-direction central position of the tray housing, the insertion opening is disposed so as to be displaced toward another side in the left- right direction relative to the left-right-direction central position, and the identification portion does not overlap the access opening in the left-right direction.
However, Carroll teaches the animal litter box, wherein the animal litter box comprises an access opening (passageway 222) for an animal, in the front surface (wall 210) above the urine passage portion, the access opening (222) is disposed so as to be displaced toward one side in the left-right direction relative to a left-right-direction central position of the tray housing (Figure 1), the insertion opening (opening 212) is disposed so as to be displaced toward another side in the left- right direction relative to the left-right-direction central position (Figure 1), and the identification portion does not overlap the access opening in the left-right direction (identification portion taught by Ikegami in same plane as insertion opening).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the access opening of Ikegami with the side location of Carroll, in order to allow the user access to the try, while the animal is entering or exiting the litter box, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Soguo as applied to claim 1 above, and further in view of Takagi et al. (US 2017/0367294) and ITO et al. (2017/0027110).
Regarding Claim 14 Ikegami and Soguo teach the animal litter box according to claim 1.
Ikegami fails to disclose the animal litter box, wherein the tray includes a pair of storing portions on both sides in the left-right direction, the storing portions being recessed downward, and the identification portion is disposed at a position that is between the pair of storing portions and that is higher than bottom surfaces of the pair of storing portions.
However, Takagi teaches the animal litter box, wherein the tray includes a pair of storing portions (space 30fa) on both sides in the left-right direction, the storing portions being recessed downward (Figure 7A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray of Ikegami with the storing portions of Takagi, in order to for the user to place deodorizers or additional supplies in a convenient location.
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion located between the storing portions, in order for the user to quickly determine the correct orientation of the tray, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami and Soguo as applied to claim 1 above, and further in view of Matsuo (US 2014/0150727) and Goerz (US 2016/0219828).
Regarding Claim 16 Ikegami and Soguo teach the animal litter box according to claim 1.
Ikegami fails to disclose the animal litter box, wherein a projection that projects upward is formed on a surface of the tray housing facing a lower surface of the tray, the identification portion comprises on each of the one side in front-back-direction and the other side in the front-back-direction of the lower surface, protruding portions colliding with the projection when the tray is being pulled out, and a number of the protruding portion on the one side of the front-back-direction differ from a number of the protruding portion on the other side of the front-back-direction.
However, Matsuo teaches the animal litter box, wherein a projection that projects upward is formed on a surface of the tray housing facing a lower surface of the tray, the identification portion comprises on each of the one side in front-back-direction (Figure 6) and the other side in the front-back-direction of the lower surface, protruding portions colliding with the projection when the tray is being pulled out (shown in edited Figure 6 below).

    PNG
    media_image3.png
    420
    514
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion located on the bottom of the tray as taught by Matsuo, in order for a variety of users, such as those with vision difficulties to quickly determine the correct orientation of the tray. Additionally, it would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have provided the protrusions on both sides of the tray, in order for the user to quickly determine the correct orientation of the tray, no matter which direction it is facing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ikegami as applied to claim 17 above, and further in view of Takagi et al. (US 2017/0367294).
Regarding Claim 18 Ikegami, Soguo, and Ito teach the animal litter box according to claim 17.
Ikegami fails to disclose the animal litter box, wherein the tray includes a handle at each end in the front-back direction, and the identification portion is formed in the handle.
However, Takagi ‘982 teaches the animal litter box, wherein the tray includes a handle at each end in the front-back direction, and the identification portion is formed in the handle (Fig 14; back handle is different from front handle and is therefore the identification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the identification portion of modified Ikegami, with the identification portion located on the handle as taught by Takagi ‘982, in order for a variety of users, such as those with vision difficulties to quickly determine the correct orientation of the tray.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the inclusion of a portion having a height smaller than a height of the handle and a height of the identification portion is present between the handle and the identification portion. 
The closest combination of prior art of record, Ikegami et al (US 20060288948) in view of ITO et al. (2017/0027110) teaches an animal litter box (pet litter box 100) having a front-back direction, a left-right direction, and an up-down direction that are orthogonal to each other (Figure 1A), the animal litter box comprising: a tray housing (not labeled, Figure 1B) including a urine passage portion (bottom part 102) and an insertion opening (Figure 1B), the urine passage portion having a plurality of holes (plurality of holes 103) through which urine pass downward, the insertion opening that is formed in a front surface of the tray housing (Figure 1B); a tray (tray 11) including an absorbent-body placement surface on which an absorbent body (liquid absorbing sheet 14) for absorbing urine that has passed through the holes is placed (Figure 1B), the tray being housed in the tray housing from the insertion opening in such a way that the tray is capable of being pulled out forward (Figure 1B), the tray being capable of being housed in the tray housing with an orientation of the tray in the front-back direction reversed (“the liquid-absorbing sheet tray is removable and detachable from the front of the litter box main body, and is reversible in the front-back direction.” Paragraph [0015]),
A portion having a height smaller than a height of the handle and a height of the identification portion is present between the handle and the identification portion was not found in the prior art or any combinable prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments page 10 filed 6/28/22 have been fully considered but they are not persuasive. Applicant states “Ito does not disclose or suggest the identification portion for identifying one side and an other side in the front-back direction.” Examiner respectfully disagrees. The RF tag of ITO would be considered an identifying member, as one side in the front-back direction has the RF tag and the other side in the front-back direction does not. Therefore, the RF tag holds no other purpose in this rejection than to mark one side of tray in order for the user to tell which side is facing which direction. The user would be able to see this identifying mark and be able to tell which direction is facing out, and thus covers the current limitations.  
In response to applicant's argument see page 11 that Ito et al. (US 2017/0027110) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, examiner is using the tray of Ito to show the location of an identification portion on a tray and not to record information of plants as applicant suggests. The tray of applicant’s invention is a simple tray that can be switched out with any tray of similar size and shape, such as the simple tray of Ito. Thus, the location of the identification mark on the tray of Ito could easily be combined with the tray of Ikegami.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642